DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1-20 are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. 

The prior art of record, taken alone or in combination, does not teach or suggest a method as recited by independent claim 1, comprising the steps of: 
performing a changeover from the primary fuel source to a secondary fuel source of the dual fuel generator; and 
preventing detection of the primary fuel source in response to the changeover from the primary fuel source to the secondary fuel source. 

The prior art of record, taken alone or in combination, does not teach or suggest a method as recited by independent claim 8, comprising the steps of: 
switching the dual fuel generator from the primary fuel source to a secondary fuel source; and 
preventing detection of the primary fuel source after the dual fuel generator has been switched from the primary fuel source to the secondary fuel source. 

The prior art of record, taken alone or in combination, does not teach or suggest an apparatus for a dual fuel generator as recited by independent claim 15, comprising: 
a controller configured to: 
receive a primary signal for availability of a primary fuel from and a secondary signal for availability of a secondary fuel; and 
perform a changeover from the primary fuel to a secondary fuel. 
Dependent claims 2-7, 9-14, and 16-20 are considered allowable due to their respective dependence on allowed independent claims 1, 8, and 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
The prior art made of record in the Notice of References Cited (PTO-892) and not relied upon is considered pertinent to applicant’s disclosure.  They are the result of a search that includes the inventive concept and are considered pertinent to significant unclaimed features of the disclosed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021.  The examiner can normally be reached on 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han` can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 






/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        August 24, 2021